DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 52-61, 63, 66, 75-77, 79, and 80 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cohen et al. (US 6,709,294).
Cohen discloses an electrical connector, comprising: a plurality of pairs of signal conductors (410), wherein each of the plurality of pairs of signal conductors comprises at least two sides (one side at 410A and another side at 410B, facing 10 in Fig. 4a); a plurality of shields (10), each of the plurality of shields being adjacent to a respective pair of the plurality of pairs of signal conductors, wherein each of the plurality of shields at least partially encircle (i.e. on the right side) each of the respective pair of signal conductors at the at least two sides of the respective pair of the plurality of signal conductors and separates (by 460, Fig. 4A) the respective pair of the plurality of pairs of signal conductors from another pair of the plurality of signal conductors; and a plurality of electrically lossy members (132), each of the electrically lossy members being electrically coupled to at least two of the plurality of shields (all connected to ground).  
 discloses the pair of signal conductors comprising a differential signal pair.  
Regarding claim 54, Cohen discloses the connector further comprising insulative material (134, 450); and the plurality of pairs of signal conductors are held within the insulative material such that each of the plurality of shields at least partially encircles a portion of the insulative material.  
Regarding claim 55, Cohen discloses each of the plurality of shields comprising a unitary member comprising a first side, a second side, and a third side forming a general U-shape (top, bottom, and side surfaces in Fig. 4A).  
Regarding claim 56, Cohen discloses each shield of the plurality of shields comprises a first side adjacent (i.e. near) one signal conductor of the respective pair of signal conductors, a second side adjacent the other signal conductor of the respective pair of signal conductors, and a third side connecting the first side and the second side.  
Regarding claim 57, Cohen discloses the first side, second side, and third side forming a general U-shape.  
Regarding claim 58, Cohen discloses the plurality of lossy members comprising lossy conductive material.  
Regarding claim 59, Cohen discloses a shield of the plurality of shields comprising an end connected to ground (col. 7, lines 47-49).  
Regarding claim 60, Cohen discloses the ends of the plurality of shields being connected to a ground plate of the electrical connector.  
 discloses the plurality of lossy members comprising a hinder and a plurality of conducting particles therein. 
Regarding claim 63, Cohen discloses the conducting particles comprising fibers.  
Regarding claim 66, Cohen discloses the binder being thermoplastic.  

Regarding claim 75, Cohen discloses an electrical connector, comprising: a plurality of subassemblies (120), each subassembly comprising: a plurality of pairs of signal conductors (410), wherein each of the plurality of pairs of signal conductors comprises at least two side (one side at 410A and another side at 410B in Fig. 4a); a plurality of shields (10), each of the plurality of shields being adjacent to a respective pair of the plurality of pairs of signal conductors, wherein each of the plurality of shields at least partially encircles each of the respective pair of signal conductors at the at least two sides of the respective pair of the plurality of pairs of signal conductors and separates (by 460, Fig. 4A) the respective pair of the plurality of pairs of signal conductors from another pair of the plurality of signal conductors; and an electrically lossy member (132) electrically coupled to at least two of the plurality of shields.  
Regarding claim 76, Cohen discloses each of the plurality of shields comprising a plurality of contact tails (128).  
Regarding claim 77, Cohen discloses the plurality of signal conductors bend through a 90 degree angle within a respective subassembly (Fig. 2).  
Regarding claim 79, Cohen discloses the plurality of signal conductors comprising contact portions, contact tails and intermediate portions joining the contact portions to the contact tails; the plurality of shields comprise contact portions, contact 
Regarding claim 80, Cohen discloses the plurality of subassemblies mounted in parallel with the contact portions of the plurality of pairs of signal conductors aligned at a first interface of the electrical connector and the contact tails of the plurality of pairs of signal conductors aligned at a second interface, wherein the second interface is perpendicular to the first interface.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62, 64, 65, and 67-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen.
	Regarding claims 62, 64, and 65, to the extent that Cohen does not disclose the specific particles, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of know equivalent particles, such as flakes, metal coated fibers, or nickel coated graphite fibers, in order to provide the desired conductivity.  

Regarding claim 68, Cohen discloses the lossy members comprising a binder and a plurality of conductive particles (col. 7, lines 33-40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a preform having carbon fiber, with a binder surrounding the carbon fiber, in order to provide the stability/rigidity necessary. 
Regarding claims 69-74, to the extent that Cohen does not disclose the specific surface/bulk resistance ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the specific surface/bulk resistance values in order to provide the desired functionality, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Billman et al. (US 6,551,140).  
Billman discloses a plurality of shields bend through a 90 degree angle so as to be aligned with the respective pair of signal conductors within the subassembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a 90 degree bend, as taught by Billman, in order to improve shielding of the signal pair.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833